Citation Nr: 1506544	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hearing loss has been received.  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO reopened the Veteran's service connection claim for hearing loss but  denied the claim on the merits.  Additionally, the RO denied the Veteran's service connection claim for tinnitus.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in March 2013. 

By way of background, the Veteran's hearing loss claim was originally denied in a February 2008 rating decision.  Although notified of the denial, the Veteran did not file initiate an appeal of that denial.  In October 2010, the Veteran filed a new claim for bilateral hearing loss and tinnitus, the denial of which culminated in the current appeal..  

With regard to characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and given the favorable disposition of the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in such file reveals medical records from Danville VA Medical Center (VAMC) dated from April 2007 to October 2012 that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Virtual VA also includes duplicative adjudication documents.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and  8 C.F.R. § 20.900(c) (2014).  

The Board's decision reopening the claim for service connection for hearing loss is set forth below.  The claim for service connection for hearing loss, on the merits, along with the claim for service connection for tinnitus, is addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a February 2008 decision, the RO denied a claim for service connection for hearing loss; although notified of the denial and his appellate rights in a February 2008 letter, the Veteran did not initiate an appeal, and no other relevant exception to finality applies. 

3.  Evidence associated with the claims file since the February 2008 denial of the claim for service connection for hearing loss includes new evidence that relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The February 2008 decision in which the RO denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).  

2.  As pertinent evidence received since the February 2008 denied is new and material, the criteria for reopening the claim for service connection for hearing loss are met.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under the legal authority in effect currently, and at the time of the February 2008 denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for hearing loss was denied by the RO in a February 2008 rating decision.  Although notified of the denial in a February 2008 letter, the Veteran did not initiate an appeal by filing an NOD.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  Therefore, the RO's February 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection for hearing loss in October 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the February 2008 rating includes, in particular, the report of a September 2011 VA audiology examination and VA treatment records dated from April 2007 to January 2011 (documenting bilateral hearing loss to an extent recognized as a disability for VA purposes);  private medical records dated in May 1977 (referencing hearing loss for an "indeterminate period"); and an October 2014 buddy statement from an individual who reported that he served with the Veteran from 1956 to 1958, and had been awarded VA compensation for hearing loss.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for hearing loss.  This evidence is "new" in that it was not before agency decision makers at the time of the February 2008 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record. At the time of the February 2008 rating decision, but for the Formal Finding of Unavailability of Service Treatment Records, there was no evidence contained within the record.  Moreover, this evidence is "material"  in that it establishes the currently-claimed disability and-when considered along with the Veteran's previous assertions as to in-service noise exposure associated with working as a gunner and in aircraft artillery-at least suggests the possibility of a nexus between current hearing loss disability and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for hearing loss has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that further AOJ action on the reopened claimed for service connection for bilateral hearing loss, as well as the claim for service connection for tinnitus, is warranted. 

In connection with these claims, a September 2011 VA audiology opinion was obtained.  The audiologist statement  that an opinion  could not be provided regarding the etiology of the Veteran's hearing loss without resorting to speculation, but that tinnitus was at least as likely as not a symptom associated with hearing loss.  The audiologist referenced an August 2009 VA medical note that documented that ringing in the ears was first mentioned in August 2009.   

However, because the audiologist's statement was not clearly based on full consideration of all pertinent evidence, or supported by complete, clearly-stated rationale, the Board finds that the statement provided is inadequate to resolve these claims.  See Jones v. Shinseki, 23 Vet. App. 382, 38 t9 (2010) (holding that the Board may rely on an opinion that a finding cannot be rendered without resort to speculation only if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence).

Notably, although the audiologist included statements from the Veteran's May 2007 application for benefits in her opinion, she did not specifically  comment on the Veteran's reports of in-service noise exposure that were included within the same application, or the Veteran's other assertions as to in-service noise exposure.  .  Specifically, the Veteran has reported that he was assigned to the 46th AAA Battalion and had fired various sized caliber weapons ranging from 155mm to 50 calibers, which he fired without the use of ear coverings.  The examiner also did not specifically address whether the Veteran's tinnitus is directly related to service, to include the alleged noise exposure therein.

Moreover, since the September 2001 examination, additional evidence has been associated with the claims file that may bear on any opinions as to etiology of hearing loss and tinnitus.  The Veteran's presence in the 46th AAA Battalion is confirmed by a personnel record submitted in February 2013.  Also, as noted in the decision above, in October 2014 the Veteran submitted a buddy statement from an individual who reported that he served with the Veteran from 1956 to 1958, and had been awarded VA compensation for hearing loss.  

Further, in April 2014, the Veteran submitted the May 1977 medical records from a private hospital.  Such records indicate that the Veteran was examined due to a chief complaint of a history of hearing loss of an indeterminate period of time.  The physician also noted, however, that the Veteran had been examined in the previous year and had been diagnosed with conductive hearing loss bilaterally and tinnitus bilaterally.  The physician diagnosed the Veteran with otosclerosis and performed a right stapediopexy.  

Therefore, on remand, the AOJ should arrange to obtain an etiology opinion, based on review of the claims file (if possible) from an ear, nose, and throat (ENT) physician.  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims for service connection-in particular, the reopened claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further opinion in connection with these claims, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records from the VA Medical Center (VAMC) in Danville, Illinois, dated through October 23, 2012 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (2014) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from Danville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 23, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange to obtain etiology opinions for the Veteran's hearing loss and tinnitus, based on review of the claims file (if possible), from an ENT physician.  Only arrange for further examination of the Veteran if one is deemed medically necessary.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the  designated physician, and the report should include discussion of the Veteran's documented medical history and lay assertions.

For each bilateral hearing loss and tinnitus, the physician  should offer an opinion, consistent with sound medical judgment, as to whether:

(a) the disability at least as likely as not (i.e., a 50 percent or greater probability) had its onset during service, or is otherwise medically-related to in-service injury or disease-to specifically include in-service noise exposure, as alleged; or 

(b) the disability is more likely associated with otosclerosis diagnosed post-service in 1977.  

In rendering the requested opinion, the examiner must specifically consider and discuss all pertinent medical and lay evidence, to include the 1977 private treatment records; post-service VA treatment records; the September 2011 audiology examination report; the buddy statement submitted in October 2014; and any lay assertions of continuity of symptoms since  service ((which the Veteran is competent to report).  

All examination findings (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





      (CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


